 Case 1:17-cv-06076-ARR-RER Document 36 Filed 10/12/18 Page 1 of 7 PageID #: 223



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YANNIS BONIKOS and RIGEL SHAHOLLI, individually, and
on behalf of all others similarly situated,             Civil Action No. 17-cv-06076

                                   Plaintiffs,

                -against-

50 FRONT STREET ENTERPRISES, INC. (d/b/a
“Mykonos”), PETER KAZAMIAS, JOHN DOE CORP. #1
(d/b/a “50 Front”), JOHN DOE CORPS. #2-10, and JOHN
DOES 1-10.

Defendants.




                     PLAINTIFFS’ MOTION IN LIMINE TO PRECLUDE




                                Anthony R. Portesy (AP-3804)
                                   Varacalli & Hamra, LLP
                                    Attorneys for Plaintiffs
                                  32 Broadway, Suite 1818
                                 New York, New York 10018
                                     Tel: (646) 590-0571
                                     Fax: (646) 619-4012
                                 E-mail: aportesy@vhllp.com




                                                 1
Case 1:17-cv-06076-ARR-RER Document 36 Filed 10/12/18 Page 2 of 7 PageID #: 224



                                   PRELIMINARY STATEMENT

           Plaintiffs Yannis Bonikos (“Bonikos”) and Rigel Shaholli (“Shaholli” and collectively

 “Plaintiffs”), brought this wage and hour action against their former employer 50 Front Street

 Enterprises Inc. and Peter Kazamias (collectively, “Defendants”).

           Plaintiffs respectfully submits this Motion In Limine, which seeks an order:

           (i)     Excluding Defendants from using as evidence at trial all documents, pursuant to

 Rule 37(c)(1), which were improperly withheld by Defendants until after the close of discovery,

 specifically those bates numbered D Docs 124- D Docs 3337;

           (ii)    Precluding Defendants from using evidence trial Defendants are attempting to

 elicit after the close of fact discovery;

           (iii)   Precluding the Defendants from eliciting or offering at trial testimonial evidence

 from witnesses produced after the close of discovery which the Defendants failed to identify

 during discovery as required by the Federal Rules of Civil Procedure, and;

           (iv)    Granting such other and different relief as the court determines to be just and

 proper.

                                      STATEMENT OF FACTS

           Plaintiffs were employed as cooks in the Defendants’ Greek theme restaurant known as

 the “Mykonos” restaurant in Newburgh, New York. Plaintiffs were paid a flat weekly salary for

 all hours worked and were not paid an overtime premium for any hours worked in excess of forty

 (40) hours per week. Plaintiffs commenced the present lawsuit before the Court on October 17,

 2017 alleging a garden variety of violations of the Fair Labor Standards Act (“FLSA”) and the

 New York Labor Law (“NYLL”). On January 17, 2018 Defendants produced their First Set of

 Rule 26(a) (1)(A)(i) disclosures identifying the Plaintiffs and Defendant Peter Kazamias as

 individuals likely to have discoverable information (See Portesy Decl Exh A “Defendants’ FRCP
                                                    2
    Case 1:17-cv-06076-ARR-RER Document 36 Filed 10/12/18 Page 3 of 7 PageID #: 225


     Disclosures). On February 16, 2018, Defendants produced a Second Set of FRCP Rule 26

     disclosures , this time identifying only Defendant Kazamias as a party having discoverable

     information(See Portesy Decl Exh B “Defendants’ Second FRCP Disclosures ). On August 20th,

     the day before Defendant Kazamias’ deposition, Defendants produced documents bate stamped

     “D Docs 100-D Docs 123.”1 Thereafter, on August 29th, 2018 around 5:11 PM, after the August

     14, 2018 Court Ordered deadline for the close of all discovery, Defendants produced to

     Plaintiffs’ counsel a “witness list” via e-mail with eleven (11) witnesses, nine (9) of which were

     new witnesses that had not been identified previously(See Portesy Decl Exh C “Defendants’ e-

     mail and attachment ).          Defendants also produced nearly three thousand pages of paper

     discovery which had never been produced to Plaintiffs prior to August 29, 2018, nearly two

     weeks after the close of discovery. These issues were explained before the Court at the August

     30th hearing whereby the Court ordered that any documents that had not been produced prior to

     the deadline could be subject to a motion in limine as they were produced after the close of

     discovery. On September 7th, 2018, at 6:41 PM, nearly three full weeks after the close of

     discovery, Defendants produced a third set of Amended Rule 26 Initial disclosures, this time

     including fifteen (15) total witnesses, twelve (12) of which had not been identified previously.

     (See Portesy Decl Exh D “Defendants’ e-mail and Exh E Defendants” FRCP Rule 26 Third

     Amended disclosures dated September 7, 2018 ).




1
 Defendant Kazamias’ deposition was held after the close of discovery because he could not attend any dates in July or
early August due to traveling (See Portesy Decl. Exh. F July 24th, emails from Keiry Rodriguez of MKC Law Group
apprising that client was not available until late August).
                                                              2
Case 1:17-cv-06076-ARR-RER Document 36 Filed 10/12/18 Page 4 of 7 PageID #: 226


                                          ARGUMENT

            A. Document Evidence Preclusion

        Defendants should be precluded from introducing any documents not already produced

 during discovery. Fed. R. Civ. P. 26(a)(1)(ii) requires “a copy—or a description by category and

 location—of all documents, electronically stored information, and tangible things that the

 disclosing party has in its possession, custody, or control and may use to support its claims or

 defenses, unless the use would be solely for impeachment.” Fed. R. Civ. P. 26(e)(1) requires

 parties to supplement their initial disclosures and discovery responses “in a timely manner” if they

 learn that the responses are materially incomplete or incorrect. While there is no universal rule as

 to what “a timely manner” means, the advisory committee has noted that supplementation “should

 be made at appropriate intervals during the discovery period, and with special promptness as the

 trial date approaches.” Delay of as little as one week, let alone several months, can violate this

 requirement, especially if a party waits until after the close of discovery to produce materials for

 the first time. See e.g. Wilson v. Bradlees of New England, 250 F.3d 10, 18-20 (1st Cir. 2001).

        According to Fed. R. Civ. P. 37(c)(1) if “[a] party that without substantial justification fails

 to…amend a prior response to discovery as required by Rule 26(e), is not, unless such failure is

 harmless, permitted to use as evidence at a trial, at a hearing, or on a motion any witness or

 information not so disclosed.” The purpose of these rules is to avoid "surprise" or "trial by

 ambush." See Transclean Corp. v. Bridgewood Servs., Inc., 77 F. Supp. 2d 1045, 1061 (D. Minn.

 1999) (Rule 26(e)(2) "has a simple but important purpose; namely, to prevent trial by

 ambush"); Loral Fairchild Corp. v. Victor Co. of Japan, Ltd., 911 F. Supp. 76, 79-80 (E.D.N.Y.

 1996) (Rule 26(e)(2) is designed to facilitate the objective of the Federal Rules of Civil Procedure

 by "eliminating surprise").

        Furthermore, the exclusionary provision of this rule is “self-executing” and “automatic
                                                   7
Case 1:17-cv-06076-ARR-RER Document 36 Filed 10/12/18 Page 5 of 7 PageID #: 227


 absent a determination of either substantial justification or harmlessness.” American Stock

 Exchange, LLC v. Mopex, Inc., 215 F.R.D. 87, 93 (E.D.N.Y. 2003). Salgado v. General Motors

 Corp., 150 F.3d 735, 742 (7th Cir. 1998); In re Motel 6 Sec. Litig., 161 F. Supp. 2d 227, 243

 (S.D.N.Y. 2001); Bastys v. Rothschild, 2000 U.S. Dist. LEXIS 17807, No. 97 Civ. 5154, 2000 WL

 1810107, at *26 (S.D.N.Y. Nov. 21, 2000). "Substantial justification means 'justification to a

 degree that could satisfy a reasonable person that parties could differ as to whether the party was

 required to comply with the disclosure request.'" Henrietta D. v. Giuliani, 2001 U.S. Dist. LEXIS

 21848, No. 95 Civ. 0641, 2001 WL 1602114, at *5 (E.D.N.Y. Dec. 11, 2001). "Failure to comply

 with the mandate of the Rule is harmless when there is no prejudice to the party entitled to the

 disclosure." Nguyen v. IBP, Inc., 162 F.R.D. 675, 680 (D. Kan. 1995). The burden to prove

 substantial justification or harmlessness rests with the dilatory party. See Wright v. Aargo Sec.

 Servs., Inc., 2001 U.S. Dist. LEXIS 13891, No. 99 Civ. 9115, 2001 WL 1035139, at *2 (S.D.N.Y.

 Sept. 7, 2001).

        Here, Defendants failed to produce or identify documents they now seek to introduce at

 trial during discovery. In fact, Plaintiff only even learned about the existence of these documents

 nearly two full weeks after the close of discovery. Worse yet, Defendants throughout this

 litigation have exhibited a pattern and practice of discovery delay and stalling tactics that have

 hindered the prosecution of this litigation. Defendants attempt to include these documents

 represent the exact type of “surprise” or “ambush” that the Federal Rules were intended to

 prevent. Furthermore, Defendants have not provided any sort of justification for their failure to

 provide these documents during discovery. Discovery in this case lasted about six months, and

 was even extended by the Court. There is no justifiable excuse for the failure to produce these

 documents during the pendency of the discovery time frame.

        Defendants’ attempts at introducing late evidence is not harmless. Even now, the Plaintiff
                                                 7
Case 1:17-cv-06076-ARR-RER Document 36 Filed 10/12/18 Page 6 of 7 PageID #: 228


 have not had an opportunity to review the evidence. Moreover, as discovery has concluded

 Plaintiff also will be denied the opportunity to investigate or locate impeachment evidence. As

 the parties have already had extensive time to complete discovery, it would be inappropriate to

 grant a continuance. Defendants have had more than enough time to produce the following

 evidence and should not now, at the eve of trial, be permitted to further delay this case.

            B. Witness Testimony Preclusion

        Regarding the now named fifteen (15) additional witnesses simply stated, apart from the

 named Plaintiffs, named Defendants,        and the two (2) named witnesses that the Plaintiffs

 provided in their FRCP Rule 26 disclosures, the names of these additional witnesses do not

 appear in either the First Rule 26 disclosure, nor the Second Rule 26 disclosure, nor do they

 appea in any of the documents provided by the Defendants as an individual likely to have

 discoverable information that the Defendants may use to support its claim or defenses (as

 specifically required by Federal Rule Civ. Pro. 26(a)(1)(A)(i).

        Rule 26 of the Federal Rules of Civil Procedure contains mandatory disclosure

 requirements, including the requirement of a party to disclose the identity of witnesses

 with information relevant to the issues alleged in the Complaint. Fed. R. Civ. P. 26(a).

 The Rule also contains a duty to supplement discovery responses if it later becomes

 known that a response is incorrect or incomplete. Fed. R. Civ. P. 26(e). A party that fails

 to disclose information or fails to amend a previous response is not permitted to use such

 information as evidence unless there is substantial justification provided for the failure

 and such failure is harmless. Fed. R. Civ. P. 37(c)(1). Rule 37(c)(1)’s preclusionary

 sanction is automatic, absent a determination of either substantial justification, or

 “harmlessness”. American Stock Exchange, LLC v. Mopex, Inc., 2002 U.S. Dist. LEXIS

 23924, * 19-20 (S.D.N.Y. 2002).
                                                  7
 Case 1:17-cv-06076-ARR-RER Document 36 Filed 10/12/18 Page 7 of 7 PageID #: 229


There is       no      reasonable      explanation     for     the    Defendants’     complete     failure

to disclose these except to surprise the Plaintiffs so close to the trial. “Justification to a degree that

could satisfy a reasonable person that parties could differ as to whether the party was required to

comply with the disclosure.” Henrietta D. v. Giuliani, 2001 U.S. Dist. LEXIS 21848 at *1Under

the second prong of the test – “the importance of the anticipated testimony there is simply no

way of knowing what this potential witness will testify to. The Defendants failed set forth in

any form what the substance of the witnesses’ anticipated testimony would be.

           Plaintiffs will be prejudiced if the testimony of these         proposed     witnesses were

   allowed. Plaintiffs have received no discovery whatsoever regarding whatever matters

   these individuals intend to allege. Moreover, the court may assume there is prejudice in

   Defendants’ failure to disclose, unless the Defendant proves otherwise. Castro v. City of

   New York, 2009 U.S. Dist. LEXIS 69723, *15 (“The burden to prove . . . harmlessness

   rests with the party who has failed to disclose information pursuant to Rule 26.”)

           For all the foregoing reasons, Plaintiffs respectfully request that the Court grant this motion

   in limine in its entirety, and grant such other and further relief as the Court deems just and proper.


DATED:         NEW YORK, NEW YORK.
               OCTOBER 12, 2018




                                                       Anthony R. Portesy (AP-3804)
                                                       Varacalli & Hamra, LLP
                                                       Attorneys for Plaintiffs
                                                       32 Broadway, Suite 1818
                                                       New York, New York 10018
                                                       Tel: (646) 590-0571
                                                       Fax: (646) 619-4012
                                                       E-mail: aportesy@vhllp.com



                                                      7
